Dismissed and Memorandum Opinion filed October 16, 2008







Dismissed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00694-CV
____________
 
MARY ELIZABETH SELLERS, Appellant
 
V.
 
SHAUN KELLY SELLERS, Appellee
 

 
On Appeal from the
253rd District Court
Chambers County,
Texas
Trial Court Cause
No. 24097
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 11, 2008.  On October 3, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.